Per Curiam.

Having thoroughly reviewed the record, we agree with the board’s findings of fact and adopt its recommendation of a two-year suspension. However, we order that the entire suspension be stayed pending respondent’s successful completion of a two-year probationary period under the conditions recommended by the board. Costs taxed to respondent.

Judgment accordingly.

A.W. Sweeney, Douglas, Wright, Resnick and Pfeifer, JJ., concur.
*7Moyer, C.J., dissents and would order a two-year suspension with eighteen months stayed.
F.E. Sweeney, J., dissents and would order a one-year suspension with six months stayed.